ACCEPTED
                                                                                                               01-15-00362-CV
                                                                                                    FIRST COURT OF APPEALS
                                                                                3/2/2015 2:03:51    PM      HOUSTON, TEXAS
                                                                                                       Velva L. Price
                                                                                                           5/7/2015 1:09:21 PM
                                                                                                         CHRISTOPHER
                                                                                                      District Clerk PRINE
                                                                                                                        CLERK
                                                                                                      Travis County
                             Cause No. D-1-GN-11-000618                                            D-1-GN-11-000618

 Jeff Lewis,                                                       In the District Court
 Plaintiff,                                                                           FILED IN
                                                                               1st COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
 vs.                                                                           5/7/2015 1:09:21 PM
                                                                  201st   Judicial District
                                                                               CHRISTOPHER A. PRINE
 AURORA LOAN SERVICES and                                                              Clerk
 MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS,
 Defendants.                                                      Travis County, Texas




                                                             Plaintiff’s Notice of Appeal



       The Plaintiff hereby files the Notice of Appeal on Cause No. D-1-GN-11-000618;

Jeff Lewis, vs. Aurora Loan Services and Mortgage Electronic Registration Systems.

       The Plaintiffs wish to appeal the Order Granting Defendants’ Motion for

Summary Judgment on all Issues dated December 16, 2014. The judgment is from the

District Court of Travis County, Texas. The appeal is to the Third Court of Appeals.



                                            Respectfully submitted,
                                            CASEY LAW OFFICE, P.C.

                                            ______________________________
                                            Stephen Casey
                                            Texas Bar No. 24065015
                                            Casey Law Office, P.C.
                                            595 Round Rock West Drive, Suite 102
                                            Round Rock, Texas 78681
                                            Telephone: 512-257-1324
                                            Fax: 512-853-4098




                             NOTICE OF APPEAL – JEFF LEWIS VS. AURORA LOAN SERVICES, LLC, ET AL. - PAGE 1 OF 2
                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was sent
by fax on March 2, 2015, to the following parties or attorneys of record:

SETTLEPOU
J. Garth Fennegan
State Bar No. 24004642
gfennegan@settlepou.com
Daniel T. Tobin
State Bar No. 24046978
dtobin@settlepou.com
Jared T. S. Pace
State Bar No. 24079098
jpace@settlepou.com
3333 Lee Parkway, Eighth Floor
Dallas, Texas 75219-5115
Phone: (214) 520-3300
Fax: (214) 526-4145

Attorneys for Defendants

AURORA LOAN SERVICES, LLC AND MERS



                                                CASEY LAW OFFICE, P.C.


                                                    ______________
                                                 Stephen Casey
                                                 Texas Bar No. 2406501




                             NOTICE OF APPEAL – JEFF LEWIS VS. AURORA LOAN SERVICES, LLC, ET AL. - PAGE 2 OF 2